Citation Nr: 1104899	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.	Entitlement to an initial evaluation for posttraumatic stress 
disorder (PTSD), in excess of 30 percent.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to July 1959 and 
from October 1961 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which granted service connection for PTSD and 
assigned a 30 percent evaluation effective June 25, 2008.  The 
Veteran disagreed with the initial evaluation assigned, and this 
matter is properly before the Board for adjudication.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.	The Veteran's PTSD is characterized by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms like or similar to sleep impairment, suspiciousness 
(analogous to distrust), anxiety, chronic irritability and low 
energy (analogous to disturbances of motivation and mood), 
shortened attention span, panic attacks, poor concentration, 
decrease in recent memory, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.	The Veteran's PTSD is not manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, mood, due to such symptoms 
like or similar to suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; depression affecting the ability 
to function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of personal 
appearance and hygiene;or difficulty in adapting to stressful 
circumstances, as contemplated by a 70 percent schedular 
disability rating under Diagnostic Code 9411.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate a claim for benefits and that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence, unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A pre-rating VCAA letter was issued in July 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The claim for a higher initial 
rating was readjudicated in a December 2008 statement of the case 
and an April 2009 supplemental statement of the case, curing any 
notice timing errors.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (issuance of a fully compliant section 5103(a) 
notice followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Consequently, the Board 
finds that VA met its obligation to notify the Veteran and no 
further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
adequate VA examinations in June 2008 and August 2008.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Rating Rules and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of a veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411 
of 38 C.F.R. 4.130, which sets forth criteria for evaluating 
posttraumatic stress disorder using a general rating formula for 
mental disorders outlined in Diagnostic Code 9411.  Pertinent 
portions of the general rating formula for mental disorders are 
as follows:

A 30 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used as 
a tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130 (2010).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

In adjudicating a claim for a higher disability rating, the VA 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  In this decision, the Board considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as examples 
of the type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in determining 
the appropriate schedular rating assignment, and, although noting 
which criteria have not been met, has not required the presence 
of a specified quantity of symptoms in the Rating Schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 
38 C.F.R. § 4.14 (both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Initial Rating of PTSD Analysis

The Veteran asserts his service-connected PTSD presents a greater 
degree of impairment than the currently assigned 30 percent 
evaluation.  In his October 2008 notice of disagreement, the 
Veteran wrote "no boss in his right mind would hire me to take 
out the trash".  At VA examinations in June 2008 and August 
2008, the Veteran reported symptoms that included nightmares, 
cold sweats, panic attacks, avoidance of activities, people, and 
places, irritability, difficulty sleeping, short attention span, 
poor concentration, low energy, isolation, depression, distrust 
of people, detachment, diminished interest in significant 
activities in his life, inability to maintain relationships, and 
inability to maintain employment.  The Veteran submitted a 
statement from his former legal counsel to the effect that he is 
ill suited to work with people, has panic attacks, cannot 
maintain close friendships, and is an insomniac.  The 
representative requests that any reasonable doubt be resolved in 
the Veteran's favor. 

After a review of all the evidence of record, lay and medical, 
the Board finds that the Veteran's PTSD more nearly approximates 
the criteria for a 50 percent initial disability rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran's PTSD is 
characterized by occupational and social impairment with reduced 
reliability and productivity due to such symptoms like or sleep 
impairment, suspiciousness (analogous to distrust), anxiety, 
chronic irritability and low energy (analogous to disturbances of 
motivation and mood), shortened attention span, panic attacks, 
poor concentration, decrease in recent memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The pertinent evidence of record includes VA examinations dated 
June 2008 and August 2008, VA outpatient treatment records from 
September 2008 to December 2008, and lay statements.  In June 
2008, the Veteran was afforded a VA examination for PTSD.  The 
Veteran asserted that, since the in-service traumatic events, he 
has nightmares about the little girl who was killed and the girls 
who were buried alive for fraternizing with the marines.  He 
reported that he experiences cold sweats and "can still smell 
the place".  He informed the examiner that he feels angry when 
he is reminded of the traumatic events and does not watch movies 
or television concerning the war.  He avoids organized sports and 
crowds and had not been to a restaurant in six or seven years.  
He informed the examiner that when he does go to a restaurant, he 
sits with his back to the wall, watching everyone, and that he 
does not trust anyone.  He denied outburst of anger but described 
being easily irritated at inanimate objects.  He also reported 
taking anxiety pills to sleep but that he is no longer easily 
startled.  The Veteran also told the examiner that he has the 
attention span of a four year old.  Finally, the Veteran reported 
that he was married twice, lost two families, and could not hold 
a job or stay in a relationship.  The June 2008 examiner 
diagnosed the Veteran with chronic, military related PTSD.

The Veteran underwent another VA examination in August 2008.  
After reviewing the Veteran's claims folder and medical records, 
the August 2008 examiner noted that the Veteran had no history of 
inpatient mental health care and that, in 1962, the Veteran was 
seen approximately every two weeks for about a year, with 
complaints of difficulty sleeping, nightmares, and waking up in 
cold sweats.  The Veteran reported taking a tranquilizer, 
primarily at bedtime, for approximately one year and that he had 
been participating in the PTSD group at Hot Springs VA Medical 
Center twice monthly since June 2008.  

The Veteran asserted that, in the past year, he has daily 
irritable moods and awakens frequently at night with poor sleep.  
He reported that his energy level was low and that he has poor 
concentration.  He has nightmares every one to two months but no 
remission of his symptomatology over the past year.  He also has 
flashbacks of Vietnam when he smells sewage as well as recurrent, 
intrusive, distressing recollections of an accident that occurred 
in Vietnam.  He reported that he had approximately 20 to 25 
different jobs since leaving the military in 1969 and that he was 
frequently fired because of his attitude.  He reported that he 
last worked in 1991 as a truck driver before medically retiring 
due to his need for a pacemaker.  The Veteran also told the 
examiner that both his marriages failed partly due to his 
irritable mood, but that he has a daughter, with whom he has a 
good relationship.  He stated that he has only one to two 
friends, isolates himself, avoids crowds, has feelings of 
detachment and estrangement from others, and has lived alone for 
the past 19 years.  He denied a history of assaultiveness and 
suicide attempts.

Following a mental status examination, the August 2008 examiner 
noted that the Veteran's appearance, hygiene, behavior, and 
affect were appropriate and that he was oriented to time, person, 
and place.  His speech was normal.  His concentration, attention, 
language, and fund of knowledge were acceptable, and his thought 
process was logical.  His remote memory and associations were 
intact.  However, his recent memory was decreased. The Veteran 
denied current thoughts of suicide or homicide.  The Veteran had 
no signs of hallucinations, delusions, obsessions, or 
compulsions, and his judgment, insight, and impulse control were 
found not to impaired.  The examiner noted that the Veteran has 
panic attacks when he is alone, but especially when he is in 
crowds.  The Veteran was diagnosed with PTSD, with chronic, daily 
symptoms.

The examiner determined that the Veteran's PTSD caused definite 
impairment in functional status, quality of life, and employment 
and requires continuous medication.  He further opined that there 
are no other disorders, other than PTSD, which are responsible 
for impairment in the Veteran's psychosocial adjustment and 
quality of life.  The examiner also determined that there is 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to signs and symptoms 
such as fragmented sleep, nightmares every one to two months, and 
variable to poor concentration.  The Veteran also has markedly 
diminished interest in significant activities in his life.  The 
assigned GAF score was 60.

Outpatient treatment records show that the Veteran reported 
stress, anxiety, depression, and sleep disturbances.  He was 
prescribed Lorazepam in December 2008.

The Veteran submitted a lay statement from his former legal 
counsel dated in April 2009.  In the statement, she wrote that 
she has maintained a cordial relationship and friendship with the 
Veteran for the past 17 years.  From investigating his vocational 
history, she found that the Veteran was able to work until 1990 
but moved from job to job and place to place because he was ill 
suited to work with people.  She communicated that the Veteran 
could have gotten more education and worked at a higher-paying, 
more challenging job, but she doubts that he could have tolerated 
being around other students in a classroom setting.  She reported 
that before the Veteran went to the Hot Springs VAMC in 1991, he 
was out of work, homeless and traveling from state to state to 
find work.  He was unable to work more than part time due to his 
cardiopulmonary disease, and could not do office work, retail 
sales, and other kinds of sedentary, light work because of his 
inability to be around people.  She acknowledged that in the 1992 
intake interview, she primarily focused on the Veteran's physical 
impairments, as there was no need to develop evidence regarding 
his anxiety disorder.  

She wrote that she suspects that the Veteran has almost 
continuous panic attacks and stated that she became aware of his 
anxiety disorder in 2006 when the Veteran volunteered to work on 
her political campaign.  She observed the Veteran's inability to 
stay in a meeting, as the Veteran could not tolerate meetings 
lasting three minutes.  She also witnessed the Veteran leaving 
meetings whenever more than two people gathered.  She wrote that 
the Veteran camouflaged his panic using his sense of humor and 
pretending to have to be somewhere else or that he had to leave 
because of his back, coughing or some other reasonable excuse.  
She explained that as she continued to work with the Veteran, the 
pattern began to stand out, and "you couldn't miss it".  She 
expressed that, like other veterans with PTSD, the Veteran is an 
insomniac and copes best with his anxiety when he is driving a 
vehicle, where he can avoid people and keep moving.  She stated 
that she and others have witnessed the Veteran up at 4 am driving 
around town.  She also knows that despite being very personable, 
the Veteran has only had one friend with whom he hung out in the 
time that she has known him, and that the friendship did not 
last.  However, the Veteran does maintain "telephone" 
friendships.  

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran's PTSD is characterized by occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms like or similar to sleep impairment, 
suspiciousness (analogous to distrust), anxiety, chronic 
irritability and low energy (analogous to disturbances of 
motivation and mood), shortened attention span, panic attacks, 
poor concentration, decrease in recent memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.  
 or similar to chronic sleep impairment, suspiciousness and 
anxiety, chronic irritability, shortened attention span, panic 
attacks, low energy, poor concentration, decrease in recent 
memory, and difficulty in establishing and maintaining effective 
work and social relationships.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
PTSD symptoms more nearly approximate the criteria for an initial 
disability rating of 50 percent under Diagnostic Code 9411.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Veteran's PTSD symptoms have not met or more nearly 
approximated the requirements of a higher schedular rating of 70 
percent.  The Veteran's PTSD has not manifested occasional and 
social impairment with deficiencies in areas such as judgment, 
thinking, due to such symptoms like or similar to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near continuous depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene;or difficulty in adapting to stressful circumstances, 
as contemplated by a 70 percent schedular disability rating under 
Diagnostic Code 9411.  

The August 2008 examination report specifically found no evidence 
of suicidal ideation, hallucinations, delusions, obsessions, or 
compulsions, and that the Veteran's judgment, insight, and 
impulse control were not impaired.  Although, the Veteran 
reported irritability, there is no evidence that the irritability 
is accompanied with periods of violence.  In addition, the 
examiner noted that the Veteran's appearance and hygiene were 
appropriate, he was oriented to time, person, and place, and his 
speech was normal.  While the evidence shows that the Veteran 
suffers panic attacks when he is alone, but more frequently when 
he is in crowds, the evidence does not show that the near 
continuous panic attacks that affect his ability to function 
independently, appropriately, and effectively as that evidence 
shows that he has lived alone for the past 19 years and has been 
able to function independently.  The evidence includes that 
statement of his former attorney who indicated that she thought 
that he suffered panic attacks and suspected that he had near 
continuous panic attacks.  While she indicated that she had 
contact with him while he was a volunteer on her political 
campaign, she did not indicate that she actually witnessed near 
continuous panic attacks but merely suspected they might occur.  
In addition, none of the other objective medical evidence shows 
evidence of near continuous panic attacks that affect his ability 
to function independently. 

The August 2008 VA examiner determined that the Veteran's PTSD 
caused definite impairment in functional status, quality of life, 
and employment which requires continuous medication, but further 
opined that there is only occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to signs and symptoms such as fragmented sleep, 
nightmares every one to two months, and variable to poor 
concentration.

The evidence also does not show difficulty in adapting to 
stressful circumstances, but shows that the Veteran has isolated 
himself, thus, removing himself from having to adapt to stressful 
circumstances.  The evidence further shows that, while the 
Veteran has difficulty establishing and maintaining effective 
relationships, which is consistent with the criteria for a 50 
percent disability rating, he is not unable to do so, as 
contemplated by a 70 percent schedular disability rating under 
Diagnostic Code 9411.  The Veteran has a good relationship with 
his daughter although his irritable mood ended his two marriages.  
In addition to his relationship with his daughter, the Veteran 
has maintained a friendship with his former counsel for over 17 
years, and he is able to maintain friendships via telephone. The 
assigned GAF score of 60 reflect some mild symptoms or some 
difficulty in social and occupational functioning, but indicate 
that a veteran is generally functioning pretty well.

For these reasons, the Board finds that, for the entire initial 
rating period, the Veteran's PTSD symptoms have not met or more 
nearly approximated the requirements of a higher schedular rating 
of 70 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's service-connected PTSD is appropriately 
contemplated by the 50 percent schedular rating criteria under 
Diagnostic Code 9411.  The schedular rating criteria specifically 
include occupational and social impairment, as indicated by 
reduced reliability and productivity, and as caused by specific 
psychiatric symptoms.  The schedular rating criteria also include 
analogous symptoms that are "like or similar to" listed 
schedular rating criteria.  Mauerhan, 16 Vet. App at 442.  In 
this case, the Veteran's symptoms of PTSD, which include symptoms 
like or similar to sleep impairment, suspiciousness (analogous to 
distrust), anxiety, chronic irritability and low energy 
(analogous to disturbances of motivation and mood), shortened 
attention span, panic attacks, poor concentration, decrease in 
recent memory, and difficulty in establishing and maintaining 
effective work and social relationships are all contemplated by 
the schedular rating criteria.  Additionally, the Board has 
considered the GAF score, which is incorporated through the DSM-
IV as part of the schedular rating criteria, as reflective of the 
degree of severity of PTSD symptoms or overall functional 
impairment caused by the PTSD.  For these reasons, the Board 
finds that the schedular rating criteria is adequate to rate the 
Veteran's PTSD, and referral for consideration of an 
extraschedular evaluation is not warranted.    


ORDER

A 50 percent initial rating for PTSD is granted subject to 
controlling regulations governing the payment of monetary awards.

REMAND

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The record contains some evidence suggesting the Veteran may be 
unemployable due to the service-connected PTSD.  The June 2008 VA 
examination report reflects that the Veteran reported that he 
could not hold a job.  Similarly, in the August 2008 VA 
examination report, the Veteran indicated that he had 
approximately 20 to 25 different jobs since leaving the military 
in 1969 and that he was frequently fired because of his attitude.  
In addition, the Veteran submitted a lay statement from his 
former counsel that stated that the Veteran moved around from job 
to job because he was ill suited to work with people and that he 
was unable to do office work, retail sales or other kinds of 
sedentary work because of his inability to be around people.

Furthermore, the August 2008 VA examiner opined that the 
Veteran's PTSD caused definite impairment in functional status, 
quality of life, and employment which requires continuous 
medication.  This opinion, in addition to the other evidence of 
record needs to be considered by the AOJ to determine whether the 
Veteran's PTSD renders him unable to obtain or maintain 
substantially gainful employment.

In addition, because the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and 
it is VA's policy to grant a TDIU in all cases where a service-
connected disability causes unemployability regardless of the 
percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should 
consider whether the TDIU claim should be sent to VA's Director 
of Compensation and Pension for extraschedular adjudication. 
38 C.F.R. § 3.321(b)(1) (2010);
 Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  Send the Veteran proper VCAA notice as 
to what is needed to substantiate a claim 
for entitlement to a TDIU, and undertake 
any development necessary before 
adjudication.   

2.  Adjudicate the issue of TDIU, 
including, if necessary, pursuant to § 
3.321(b)(1), referral of the TDIU claim to 
the VA Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for extraschedular consideration.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


